DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-15, 21-26, and 28-29 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Deckard (US Patent No. 5,017,753), in view of Forderhase et al. (US Patent No. 5,252,264), hereinafter Forderhase. 
Regarding claims 24-26, Deckard discloses a method (as in claim 24) for laser sintering a 3D object based upon a design data and from a sinterable powder, comprising (a) depositing a measured or ‘metered’ amount of sinterable powder between a powder distribution device roller (116) (9:8-9:11); 
(b) distributing the powder onto a part bed to form a first layer of powder and pushing an amount of powder across the part bed (Fig. 10; 6:29-6:38, 9:5-9:9, and 9:14-9:26) which would form an amount of residual powder, 
with respect to (c/d) positioning the powder distribution device, as to be able to perform distributing the return portion of residual powder [in Fig. 9, it shows roller (116) moving across the part bed in a “counter” fashion to smooth a layer having sintered (166) and unsintered (168) portions and filling in gaps between those portions (9:43-9:52) as also in claims 25-26 meeting these limitations of filling gaps, increasing the density, and leveling raised portions of the layer (Fig. 9) without disturbing the unsintered powder already deposited below;
From these teachings of Deckard above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is powder distributed in both directions, prior to sintering a full “layer” of powder as is claimed as the reference clearly suggests “returning” the roller as to fill in any unsintered gaps in a layer as shown in Fig. 9. 
However, Deckard does not explicitly disclose (with respect to c/d above) the “lowering a return powder device having the return portion of a residual powder on it, and raising a return powder device after the powder distribution device/roller has moved over . . . “ or explicitly disclose repositioning of the roller as to then distribute the return portion of powder as claimed. 
However, Forderhase, as part of a similar 3D printing process using selective laser sintering with powder, discloses the use of a “return powder device,” which is the “piston” opposite the starting end of the roller as shown in Forderhase, Figs. 1 and 3a-3c. Forderhase operates similarly to Deckard above, in that it uses powder and pushes the powder across a part bed with a roller, and subsequently moves the roller back across the part bed (as shown in Forderhase, Figs. 1 and 3a-3c; 2:40-3:30; 6:29-7:66; and 8:21-8:65), which requires repositioning of the roller as to push the powder (return portion) in the opposite direction as is shown in two passes (Forderhase, Figs. 3a-3c). The total amount of powder needed above would be the volume of both “sides” that are added to the layer as the roller moves back and forth across the part bed. Fig. 3b shows where the residual portion of powder (20b) lies within the chamber upon a single pass of the roller and that same powder returns to the other side.   

Deckard discloses a “base” process of producing a 3d printed object by laser sintering a powder. Forderhase discloses an “improvement” that has been improved in the same way as the claimed invention in that it includes a “return powder device” that can move down/up to push down/up a powder for the part bed with respect to a roller or other spreading device as to appropriately place the roller and powder in an optimal position to spread the powder with the roller as to assist with pushing powder across the part bed in two passes. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Forderhase into Deckard above as both references are involved with a similar type of 3d printing (selective laser sintering) and thus one of ordinary skill in the art would have found the techniques of Forderhase applicable to Deckard. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the steps of “lowering/raising” a return powder device in accordance with the above are also included, as is in the claimed invention with a return powder device being incorporated into the Deckard system above in addition to what is shown in Forderhase, Fig. 1 (prior art) as to complete two passes of the roller prior to sintering.  
Response to Arguments
Applicant’s arguments, see remarks, filed 10/21/2021, with respect to claims 10-15, 21-23, and 28-29 have been fully considered and are persuasive.  The rejections of 7/21/2021 has been withdrawn. 
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive with respect to claims 24-26. Applicant’s arguments are not in scope with this claim as the broadest reasonable interpretation of the claim does not require a sintering step, which is not precluded from the claim (due to the use of the term “comprising” in the preamble).  
In response, Examiner points out that the combination of Deckard and Forderhase would still read upon claim 24 (and claims 25-26) as outlined above. Examiner suggests adding some of the claim language outlined below that is present in independent claims 10, 28, and/or 29 to claim 24 in order to place the application in condition for allowance. Such a submission would likely be given favorable treatment under the AFCP 2.0 program.  
Allowable Subject Matter
Claims 10-15, 21-23, and 28-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 10, 24, 28, and 29 are independent. 
Regarding claims 10 and 28, the claims recite “wherein both distributing steps are performed before the layer of sinterable powder is substantially laser sintered.” Upon reconsideration of the prior art as a whole with respect to the claims, this arrangement is not disclosed in the prior art. Forderhase discloses a “two pass” mechanism, but discloses a sintering step in between the passes, thus not reading on the claim limitation. 
Regarding claim 29, the claim does not have this same clause, but does recite “laser-sintering the first layer of sinterable powder” and “the first layer of sinterable powder” is a defined element made up of the first portion of powder and the return portion of residual powder earlier in the claim and is explicitly defined, and so the claim precludes a sintering step between passes, as is shown in Forderhase above. Accordingly, claim 29 is also allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742